NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                        2009-1223
                                 (Serial No. 10/951,076)



                                  IN RE ELDON ROTH




       Russell D. Culbertson, The Culbertson Group, PC, of Austin, Texas, argued for
appellant.

        Robert J. McManus, Associate Solicitor, Office of the Solicitor, United States
Patent and Trademark Office, of Arlington, Virginia, argued for the Director of the United
States Patent and Trademark Office. With him on the brief were Raymond T. Chen,
Solicitor, and Joseph G. Piccolo, Associate Solicitor.


Appealed from: United States Patent and Trademark Office
               Board of Patent Appeals and Interferences
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                     2009-1223
                              (Serial No. 10/951,076)



                               IN RE ELDON ROTH




                                 Judgment
ON APPEAL from the       United States Patent and Trademark Office, Board of
                         Patent Appeals and Interferences

In CASE NO(S).           10/951,076.


This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, ARCHER, and GAJARSA, Circuit Judges).



                         AFFIRMED. See Fed. Cir. R. 36.



                                       ENTERED BY ORDER OF THE COURT



DATED October 14, 2009                 Jan Horbaly
                                       Jan Horbaly, Clerk